Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  May 31, 2017                                                                                          Stephen J. Markman,
                                                                                                                  Chief Justice

  153855-6(99)(101)                                                                                          Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                              Joan L. Larsen
  WILLIAM P. FROLING REVOCABLE LIVING                                                                      Kurtis T. Wilder,
  TRUST, by its Trustee, WILLIAM P. FROLING,                                                                           Justices
              Plaintiff-Counterdefendant-Appellant/
              Cross-Appellee,
  v                                                                  SC: 153855
                                                                     COA: 322019
                                                                     Macomb CC: 2013-003083-CZ
  PELICAN PROPERTY, LLC,
             Defendant-Counterplaintiff-Appellee/
             Cross-Appellant.
  _________________________________________/
  WILLIAM P. FROLING REVOCABLE LIVING
  TRUST, by its Trustee, WILLIAM P. FROLING,
              Plaintiff-Counterdefendant-Appellant/
              Cross-Appellee,
  v                                                                  SC: 153856
                                                                     COA: 323074
                                                                     Macomb CC: 2013-003083-CZ
  PELICAN PROPERTY, LLC,
            Defendant-Counterplaintiff-Appellee/
            Cross-Appellant,
  and
  CAREN BURDI and EARL, EARL & ROSE,
  P.L.L.C.,
            Appellees.

  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s November
  30, 2016 order is considered, and it is DENIED, because it does not appear that the order
  was entered erroneously. The motion to hold the case in abeyance is DENIED.

        WILDER, J., did not participate because he was on the Court of Appeals panel.



                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            May 31, 2017
         s0522
                                                                                Clerk